Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, figures 1-2, and 7 claims 1-39 in the reply filed on 04/12/22 is acknowledged. However, only Claims 1-3, 10-11, 14, 23, 26, 27, 33, 34, and 37 will be examined.
Claims 4-9, 12-13, 15-22, 24-25, 28-32, 35-36, and 38-39 are withdrawn by examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as detailed below, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/22.  
The specification makes no mention to the structure below with elected species A, Figures 1, 2, and 7.  Reasons for withdrawn claims are as follows:
Claims 5, 8, 19, 22, 29 and 32 are withdrawn as it is directed toward a plurality of brackets with a wire passing through in Figure 13, which is non-elected Species I.
Claims 6, 20, and 30 are withdrawn as it is directed toward a retainer in Figure 52A, which is non-elected subspecies e.
Claims 7, 21, and 31 are withdrawn as it is directed toward a jig in Figure 49B, which is non-elected subspecies b.
Claims 9, 15, 35 are withdrawn as it is directed toward an expansion screw in Figure 25, which is non-elected Species U.
Claims 12, 24, 38 are withdrawn as it is directed toward a veneer in Figure 55, which is non-elected subspecies i.
Claims 13, 25, and 39 are withdrawn as it is directed toward a pontic in Figure 23B, which is non-elected Species J.
Claim 16 is withdrawn as it is directed toward a third elongate connector in Figure 21, which is non-elected Species Q.
Claims 17 and 36 are withdrawn as it is directed toward a quad-helix unit in Figure 26, which is non-elected Species V.
Claims 4, 18 and 28 are withdrawn as it is directed toward a removable tray in Figure 16, which is non-elected Species L.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/722,319, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-3, 10-11, 14, 23, 26-27, 33-34 and 37 are not entitled to the benefit of the prior application as it does not mention the elastic component as claimed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 22, 2152; Figure 47A, 4722; Figures 52A & 52B: 5208
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 45C, 4566
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0091] “may be crimpable” should read “may be crimped” 
Paragraph [0107] “may coupled/mounted” should read “may be coupled/mounted” 
Paragraph [0113] “a crimpable stopper” should read “a crimped stopper” 
Paragraph [0134] should not be in bold 
Paragraph [0142] “nay” should read “any” 
Appropriate correction is required.

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  “the receptacle” in Lines 3 and 5, respectively, should read “the elongated receptacle”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “a root correction” in Line 2, should read “the root correction”.  Appropriate correction is required.
Claims 14 and 33 are objected to because of the following informalities:  “thesecond” in Lines 17 and 2, respectively, should read “the second”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, 14, 23, 26-27, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Federspiel (US 1044764).
Regarding Claims 1 and 26, Federspiel, in the same field of endeavor, discloses an orthodontic appliance (Figure 1), the orthodontic appliance comprising a telescopic assembly (Figure 1) including: an elongated receptacle 7; an elongated member 6 telescopically extending from the receptacle (see Figure 1) and adapted to couple to one or more teeth via 9; and an elastic member 12 coupled to the elongated member via 11 and configured to urge the elongated member towards the elongated receptacle (via the hooks 11 and 13), wherein a movement of the elongated member relative to elongated receptacle facilitates a first movement of one or more teeth (Column 2, Lines 60-80); and an attachment member coupled to the telescopic assembly and configured to facilitate a second movement of the one or more teeth (Column 2, Lines 60-80).
Regarding Claim 14, Federspiel discloses an orthodontic appliance (figure 1), the orthodontic appliance comprising a first telescopic assembly (see Figure 1) including: a first elongated receptacle 7 coupled to one or more first teeth via 8; a first elongated member 6 telescopically extending from the first elongated receptacle (figure 1) and adapted to couple one or more second teeth via 9; and a first elastic member 12 attached to the first elongated member via 11 and the first elongated receptacle via 13 and adapted to move the first elongated member towards the first elongated receptacle (see Figure 1; Column 2, Lines 60-80); and a second telescopic assembly (Figure 1 shows two assemblies) including: a second elongated receptacle 7 coupled to one or more third teeth via 8; a second elongated member 6 telescopically extending from the second elongated receptacle (see Figure 1) and adapted to couple one or more fourth teeth via 9; and a second elastic member 12 attached to the second elongated member via 11 and the second elongated receptacle via 13 and is adapted to move the second elongated member toward the second elongated receptacle (Column 2, Lines 60-80).
Regarding Claim 2, Federspiel discloses the elongated member 6 moves towards the elongated receptacle 7 to reduce space between one or more first teeth (connected via 8) and one or more second teeth (connected via 9; Column 2, Lines 60-80).
Regarding Claim 3, Federspiel discloses the elastic member is also coupled to the elongated receptacle via 13.
Regarding Claim 10, Federspiel discloses an intrusion of one or more teeth (Column 2, Lines 60-80).
Regarding Claims 11, and 23, Federspiel discloses a root correction attachment for facilitating a root correction of one or more teeth (Column 2, Lines 60-80).
Regarding Claim 27, Federspiel discloses the first movement is a space closure movement and the second movement is an aligning movement of the teeth (Column 2, Lines 60-80).
Regarding Claim 33, Federspiel discloses the first movement is intrusion and the second movement is an alignment of teeth (Column 2, Lines 60-80).
Regarding Claim 37, Federspiel discloses the second movement is root correction movement. (Column 2, Lines 60-80).

Claims 26 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clearly (US 20120135365).
Regarding Claim 26, Clearly, in the same field of endeavor, discloses an orthodontic appliance 100, the orthodontic appliance comprising a telescopic assembly (Paragraph [0040]) including: an elongated receptacle 120; an elongated member 110 telescopically extending from the receptacle (see Figure 1) and adapted to couple to one or more teeth; and an elastic member 122 (122 is a compressed spring, the definition of a spring as defined by Khan Academy as an object that can be deformed by a force and then return to its original shape, which is the definition of elastic) coupled to the elongated member and configured to urge the elongated member towards the elongated receptacle (Paragraph [0040]), wherein a movement of the elongated member relative to elongated receptacle facilitates a first movement of one or more teeth (paragraph [0040]); and an attachment member 125 coupled to the telescopic assembly and configured to facilitate a second movement of the one or more teeth (paragraph [0041]).
Regarding Claim 34, Clearly discloses the second movement is an expansion movement (paragraph [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772